       Case: 5:19-cr-00741-SL Doc #: 12 Filed: 02/02/20 1 of 2. PageID #: 40




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


THE UNITED STATES OF AMERICA              )       CASE NO. 5:19-cr-741
                                          )
              Plaintiff                   )       JUDGE LIOI
                                          )
vs                                        )
                                          )       MOTION TO WITHDRAW
MICHAEL HAKIM MORALE                      )       AS COUNSEL
                                          )
              Defendant                   )


       Now comes counsel for the Defendant, MICHAEL HAKIM MORALE, and, at his

client's request, notifies the Court that he has been asked to withdraw as counsel.

Counsel agrees and so moves. Further, counsel notifies the Court that there has been

no change in client's financial status and therefore asks that new counsel be appointed

with all deliberate speed as the Court has set a date for filing of Mr. Morale's Motion to

Suppress by February 28, 2020. Present counsel is prepared to transfer discovery to

his successor as soon as that person is appointed

       WHEREFORE, counsel asks that this Court withdraw the undersigned as

Defendant’s counsel and that new counsel be appointed.

                                          Respectfully submitted


                                          /s/ Lawrence L. Delino, Jr.
                                          LAWRENCE L. DELINO, JR.
                                          ATTORNEY FOR DEFENDANT
                                          MICHAEL HAKIM MORALE


                                              1
       Case: 5:19-cr-00741-SL Doc #: 12 Filed: 02/02/20 2 of 2. PageID #: 41




                                           Regis. No. 0024711
                                           137 South Main Street, Suite 204
                                           Akron, Ohio 44308
                                           (330) 535-9330
                                           ldelinojr@hotmail.com




                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent to all parties of record by

electronic mail by this filing on this 2nd day of February, 2020.

                                           /s/ Lawrence L. Delino, Jr.
                                           LAWRENCE L. DELINO, JR.
                                           ATTORNEY FOR DEFENDANT
                                           MICHAEL HAKIM MORALE




                                              2
